In an action, inter alia, to enjoin an alleged violation of the Zoning Ordinance of the Town of Riverhead, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, (Snellenburg, J.), dated January 30, 1984, as granted a motion by defendant Suffolk County Department of Social Services to dismiss the complaint as to it for failure to state a cause of action.
Order affirmed insofar as appealed from, without costs or disbursements.
In the instant action, inter alia, to enjoin an alleged violation of the Zoning Ordinance of the Town of Riverhead insofar as it relates to certain aspects of the operation of the River-head Resort Motel, Special Term properly found that the complaint failed to state a cause of action as against the Suffolk County Department of Social Services, which is neither the owner nor operator of the motel, and which is merely *157alleged to have "sanctioned” the claimed illegality by making use of the premises to shelter families in need of emergency housing assistance (see, Social Services Law § 350-j).
We pass upon no other issue. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.